Citation Nr: 1818793	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hip condition, to include as secondary to a service connected left knee patellofemoral syndrome.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back condition, to include as secondary to a service connected left knee patellofemoral syndrome. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee condition, to include as secondary to a service connected left knee patellofemoral syndrome. 

4.  Entitlement to service connection for a right knee condition, to include as secondary to a service connected left knee patellofemoral syndrome.

5.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) secondary to personal assault.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to September 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for a right knee condition, entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a bilateral hip condition, to include as secondary to service connected left knee patellofemoral syndrome was denied by the RO in an unappealed July 2003 rating decision. 

2.  Evidence received since the July 2003 RO decision denying service connection for a bilateral hip condition, to include as secondary to service connected left knee patellofemoral syndrome does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

3.  Service connection for a low back condition, to include as secondary to service connected left knee patellofemoral syndrome was denied by the RO in an unappealed November 2006 rating decision. 

4.  Evidence received since the November 2006 RO decision denying service connection for a low back condition, to include as secondary to service connected left knee patellofemoral syndrome does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

5.  Service connection for a right knee condition, to include as secondary to service connected left knee patellofemoral syndrome was denied by the RO in an unappealed November 2006 rating decision.

6.  Evidence received since the November 2006 RO decision denying service connection for a right knee condition, to include as secondary to service connected left knee patellofemoral syndrome relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying entitlement to service connection for a low back condition, to include as secondary to service connected left knee patellofemoral syndrome, is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 20.1103, 20.204 (2017).

2.  New and material evidence has not been received to reopen the claim for service connection for a bilateral hip condition, to include as secondary to service connected left knee patellofemoral syndrome.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  The November 2006 rating decision denying entitlement to service connection for a low back condition, to include as secondary to service connected left knee patellofemoral syndrome, is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 20.1103, 20.204 (2017).

4.  New and material evidence has not been received to reopen the claim for service connection for a low back condition, to include as secondary to service connected left knee patellofemoral syndrome.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

5.  The November 2006 rating decision denying entitlement to service connection for a right knee condition, to include as secondary to service connected left knee patellofemoral syndrome, is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 20.1103, 20.204 (2017).

6.  Evidence received since the November 2006 rating decision is new and material and the previously denied claims for service connection a right knee condition, to include as secondary to service connected left knee patellofemoral syndrome is reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the notice requirements have been satisfied by letters in April 2003, June 2006 and February 2013. 

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R.
 § 3.159 (2017).  VA has assisted in obtaining identified VA treatment records.  With respect to the claims to reopen being denied in this decision, the Board notes that VA examinations has not been provided; however, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claims for entitlement to service connection for bilateral hip and low back disabilities have not been reopened; thus, an examination is not required.

Claims to Reopen 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a). 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In June 1996, the RO denied the Veteran's claims of service connection for a right knee disorder and low back condition as secondary to her service connected left knee disability.  The Veteran was informed of this decision by letter dated in June 1996.  As new and material evidence was not received within the one-year period following notification of the decision, and the Veteran did not initiate an appeal of the decision by filing a notice of disagreement, the decision became final.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 20.1100 (a), 20.1104.  

By an August 1998 Statement in Support of Claim, the Veteran requested that her claim for a right knee disorder secondary to her service connected left knee disability be reopened.  In that same letter she also submitted claims for an increased disability rating for left knee disability and service connection for depression and chronic pain.  In July 2003, the RO denied the Veteran's claims for an increased disability rating for left knee disability, service connection for a right knee disorder and low back condition as secondary to his service connected left knee disability, bilateral hip conditions and bilateral ankle conditions.  The Veteran was informed of this decision by letter dated in July 2003.  As new and material evidence was not received within the one-year period following notification of the decision, and the Veteran did not initiate an appeal of the decision by filing a notice of disagreement, the decision became final.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 20.1100 (a), 20.1104.  

By a May 2006 Statement in Support of Claim, the Veteran requested that her claim for a right knee disorder, bilateral ankles, low back and bilateral hips as  secondary to his service connected left knee disability, and depression be reopened.  In that same letter she also submitted claims for an increased disability rating for left knee disability.  In November 2006, the RO denied the Veteran's claims for an increased disability rating for left knee disability, service connection for a right knee disorder and low back condition as secondary to his service connected left knee disability and bilateral ankle conditions.  The Veteran was informed of this decision by letter dated in November 2006.  As new and material evidence was not received within the one-year period following notification of the decision, and the Veteran did not initiate an appeal of the decision by filing a notice of disagreement, the decision became final.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 20.1100 (a), 20.1104.  

By an August 2012 Supplemental Claim, the Veteran submitted a claim for PTSD secondary to personal assault and requested that her claims for a right knee disorder, low back and bilateral hips as secondary to his service connected left knee disability be reopened.  She also submitted a claim for an increased disability rating for left knee disability.  In October 2013, the RO denied the Veteran's claims for an increased disability rating for left knee disability, service connection for a right knee disorder and low back condition as secondary to his service connected left knee disability.  In November 2013 the RO denied the Veteran's claim to reopen her claim for service connection for bilateral hip conditions.  The Veteran filed a timely Notice of Disagreement in November 2013 to appeal the RO's decisions regarding her left knee, PTSD, right knee and low back claims.  She also filed a timely Notice of Disagreement in December 2013 to appeal the RO's decisions regarding her bilateral hips claim. 

The question before the Board is whether new and material evidence has been presented to warrant reopening the claims for right knee, low back and bilateral hip conditions.  The evidence received since the July 2003and November 2006 rating decisions includes VA examination records, VA treatment records private treatment records statements by the Veteran.  

Bilateral Hip Condition

The July 2003 rating decision was the last final rating decision which denied the Veteran's claim for service connection for a bilateral hip condition.  The RO denied the Veteran's claim because her service medical records did not show any treatment for or a diagnosis of a condition while she was on active military duty.  The RO did not receive any medical evidence which showed a relationship between her current condition and any disease or injury during her military service.

Since the July 2003 rating decision, the Veteran has submitted evidence including VA treatment records, private treatment records, VA examination records and personal statements regarding her conditions.  However, the only evidence submitted relating to her claimed bilateral hip condition was a November 2013 VA examination report.  

The November 2013 VA examiner determined that the Veteran did not, nor has she ever had, a hip condition.  He reasoned that there was no diagnosis because there was no pathology to render a diagnosis.  

As this VA examination report is merely cumulative of other evidence in the record and does not raise a reasonable possibility of substantiating the claim it is not new and material, despite the fact that it had not been previously presented to the Board.  This new evidence does not suggest that the Veteran has a bilateral hip disability that is etiologically related to service or her service connected left knee disability. Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.  

To the extent that that the Veteran has asserted a relationship between a current hip disability and her service-connected left knee disorder, this assertion was previously made by the Veteran and considered at the time of the prior denials.  Thus, these current assertions are not new and are not sufficient to reopen the claim.  

Low Back Condition

The November 2006 rating decision was the last final rating decision which denied the Veteran's claim for service connection for a low back condition, to include as secondary to her service connected left knee disability.  The RO denied the Veteran's claim because the evidence failed to establish any relationship between her claimed condition and her service connected left knee patellofemoral syndrome.  

Since the November 2006 rating decision, the Veteran has submitted evidence including VA treatment records, private treatment records, VA examination records and personal statements regarding her conditions.  However, none the evidence submitted relates to her claimed low back condition.

Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.  To the extent that that the Veteran has asserted a relationship between a current low back disability and her service-connected left knee disorder, this assertion was previously made by the Veteran and considered at the time of the prior denials.  Thus, these current assertions are not new and are not sufficient to reopen the claim.  

Right Knee

Since the finalized November 2006 rating decision, new and material evidence has been added to the record.  The additional evidence of record consists of a February 2008 VA treatment record which found that the Veteran right knee was internally rotated and diagnosed her with mild hyperelasticity of the joints.   

In this case, the additional medical evidence in the record, including the February 2008 VA treatment record, relates to evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration.  38 C.F.R. § 3.156 (a) (West 2017).  Therefore, the Board finds that new and material evidence has been received since the November 2006 rating decision, and the claim of entitlement to service connection for a right knee condition, to include as secondary to service connect left knee patellofemoral syndrome is reopened.



ORDER

The petition to reopen the claim for entitlement to service connection for a bilateral hip condition, to include as secondary to service connected left knee patellofemoral syndrome, based upon the submission of new and material evidence is denied.

The petition to reopen the claim for entitlement to service connection for a low back condition, to include as secondary to service connected left knee patellofemoral syndrome, based upon the submission of new and material evidence is denied.

New and material evidence has been received, and the claim for entitlement to service connection for right knee condition, to include as secondary to service connect left knee patellofemoral syndrome is reopened; to this extent only, the appeal is granted.


REMAND

Left Knee Disability

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating of left knee disability. 

The Veteran was provided VA examinations for her left knee disability in May 1996, October 1998, August 2006 and March 2013.  Although the Veteran has been afford examinations which were fairly recent and contemporaneous in time, the Board finds the examinations were not fully adequate.  Specifically, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the March 2013 VA knee examination, nor VA or private treatment records, demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, the VA knee examinations were inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59. 

As such, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

Right Knee Condition

The Veteran has claimed that she has a right knee condition which is secondary to her service connected left knee disability.  In a November 2006 rating decision, the RO denied the Veteran's right knee claim, because it found the evidence failed to show a relationship between her right knee and service connected left knee disability.  

As discussed above, new and material evidence in the form of a February 2008 VA treatment record was submitted regarding the Veteran's right knee.  A review of the record indicates the March 2013 VA examiner did not address this treatment record, nor did he render an opinion regarding whether any right knee condition was secondary to her service connected left knee disability.   

When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, the right knee condition claim is remanded to obtain an adequate examination.

Acquired Psychiatric Condition, Claimed as PTSD Secondary to Personal Assault

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is claiming service connection for her acquired psychiatric condition, claimed as PTSD secondary to personal assault.  Her post service treatment records show diagnoses of depression, bipolar disorder, personality disorder and anxiety.  Furthermore, her service treatment records indicate she was treated for depression while on active duty in June 1994.  

Therefore, a remand is necessary to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD secondary to claimed personal assault.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private or VA treatment records related to the Veteran's claims on appeal.

2.  The AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected left knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examinations must include range of motion testing for both knees in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

3.  Schedule the Veteran to undergo a VA knee examination with an appropriate medical professional in order obtain a medical opinion on the nature and etiology of the Veteran's claimed right knee disorder.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should indicate receipt and review in any report generated.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner should identify the nature of any current right knee disorder and then provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed right knee disorder is proximately caused or aggravated by her service-connected left knee patellofemoral syndrome.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's current right knee disorder is aggravated by her service-connected disability, the examiner should report the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left foot disability.

4.  Schedule the Veteran for an appropriate VA examination by a psychiatrist or psychologist to determine whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-V for a diagnosis of PTSD); and, if so, to ascertain whether any such diagnosed disorder is related to service.  The claims file must be made available to and reviewed by the examiner. 

The examiner should:

(a)  Identify any psychiatric disorder that is currently manifested or shown in the record at any time since April 2013.

(b)  For each psychiatric disorder identified, provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the identified disorder is related to service.  For any psychiatric disorder that is it at least as likely as not related to service, the examiner should specifically identify the particular incident(s) or situation(s) in service upon which the positive opinion is based. 

(c)  If the Veteran has or has had a psychiatric disorder, to include PTSD, at any time since she filed her claim in April 2013, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the service treatment record showing that treatment for depression in June 1994 and any evidence submitted by the Veteran indicate that an in-service sexual assault as described by the Veteran in a April 2013 statement occurred, and if so, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the psychiatric disorder, to include PTSD, is related to that in-service sexual assault.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.

5.  The AOJ should notify the Veteran that it is her responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT`
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


